DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,941,934. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,941,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,941,934 recites all of the limitations in claim 1 of the present invention. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,941,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,941,934 recites all of the limitations in claim 2 of the present invention. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,941,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,941,934 recites all of the limitations in claim 3 of the present invention. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,941,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,941,934 recites all of the limitations in claim 4 of the present invention. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,941,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,941,934 recites all of the limitations in claim 5 of the present invention. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,941,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,941,934 recites all of the limitations in claim 6 of the present invention. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,941,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,941,934 recites all of the limitations in claim 7 of the present invention. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,941,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,941,934 recites all of the limitations in claim 8 of the present invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2005/0093970).
Regarding claim 1, Abe discloses a sound collection device comprising:
	a microphone MC1, MC2-MC6; and
	a light emission display portion 11, LED1, LED2-LED6, that switches between a first display state in which an entirety of a light emission face emits light (when all microphones have no directivity, paragraph 83), and a second display state in which a part of the light emission face emits light, in accordance with a functional status of the microphone (p. 218).
Regarding claim 2, Abe discloses wherein the light emission display portion emits light from a portion thereof on a side from which the microphone collects sound (figures 2-4).
Regarding claim 3, Abe discloses wherein: the microphone is provided in a plurality of number MC1-MC6; a direction of sound collection is determined in accordance with sound signals obtained having different directivity angles of sound collection (p. 206); and the sound signals having different directivity angles of sound collection are obtained by processing sound signals output from the microphone provided in a plurality of number (p. 206).
Regarding claim 4, Abe discloses a speaker 16.
Regarding claim 5, Abe discloses wherein the light emission display portion emits light from a portion thereof on a side from which the speaker emits sound (figures 2-4).
Regarding claim 7, Abe discloses the sound collection device functioning as a teleconference terminal (figure 25, paragraphs 309, 314, 315).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Ishibashi (US 2014/0037081).
Regarding claim 6, Abe discloses all of the claimed subject matter as set forth above in the rejection of claim 5, and further discloses a direction of sound emission being determined by varying directivity angles through interference between the microphones  provided in a plurality of number (p. 206), but does not disclose the speaker being provided in a plurality of number. Ishibashi teaches the use of a plurality of speakers 231 (figures 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the speaker being provided in a plurality of number to the collection device of Abe as taught by Ishibashi for the purpose of effectively receiving and emitting sounds to perform transmission/reception of audio signal via communications. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Robison (US 2018/0167706).
Regarding claim 8, Abe discloses all of the claimed subject matter as set forth above in the rejection of claim 4, but does not disclose the sound collection device functioning as a smart speaker. Robison teaches the use of a sound collection device functioning as a smart speaker (p. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound collection device functioning as a smart speaker to the collection device of Abe as taught by Robison for the purpose of effectively receiving and emitting sounds to perform transmission/reception of audio signal via communications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beaucoup, Snyder, and Abraham disclose microphone systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH V LA/Primary Examiner, Art Unit 2684                                                                                                                                                                                            

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 29, 2022